           Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 1 of 7



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     Jason Lee Van Dyke,                           Case No.: 2:18-cv-04003-SMB
10
                   Plaintiff,
11
                                                   MOTION FOR JUDICIAL NOTICE OF
     vs.
12                                                 TEXAS COURT RECORDS PERTAINING
                                                   TO PLAINTIFF VAN DYKE’S FELONY
13   Thomas Christopher Retzlaff a/k/a Dean        PROSECUTION FOR OBSTRUCTION OF
     Anderson,                                     JUSTICE & RETALIATION AGAINST A
14
                                                   WITNESS
                   Defendant.
15

16

17

18

19
            Defendant Thomas Retzlaff requests that the Court take Judicial Notice of the
20
     attached certified Texas state court records pertaining to the prosecution of plaintiff
21

22   Jason Van Dyke for the felony criminal offenses of obstruction of justice & retaliation
23
     against a witness, as provided by Federal Rule of Evidence 201. Retzlaff is the victim
24

25   of these crimes, which is why they are relevant for this Court.
26

27

28
                          DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 1
            Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 2 of 7



 1                                              A. INTRODUCTION
 2
             1.      Plaintiff is licensed attorney Jason Lee Van Dyke, representing himself
 3

 4   pro se; defendant is Thomas Christopher Retzlaff, “a/k/a Dean Anderson.”1
 5

 6           2.      Van Dyke has filed a defamation lawsuit against Retzlaff seeking $100
 7
     million in damages claiming that Retzlaff defamed him by getting Van Dyke fired
 8

 9
     from the Victoria County (Tex.) District Attorney’s Office and by filing a grievance

10   against Van Dyke with the State Bar of Texas (for which a disbarment trial is set for
11
     February 22, 2019). Van Dyke is also seeking relief against Retzlaff in the form of an
12

13   injunction seeking to prohibit Retzlaff from calling Van Dyke a Nazi and a white
14
     supremacist – despite the fact that Jason Lee Van Dyke is the leader of the Proud Boys,
15
     which is an FBI declared extremist organization with ties to white nationalists.
16

17

18

19                                    B. ARGUMENT & AUTHORITIES
20
             3.      The Court may take judicial notice of a fact that is not subject to
21
     reasonable dispute because it (1) is generally known within the court’s territorial
22

23   jurisdiction, or (2) can be accurately and readily determined from sources whose
24

25

26

27
             1
                    Retzlaff is NOT “Dean Anderson” or an “aka” for Dean Anderson. Anderson is a totally different
28   person whom Van Dyke has been unable to serve process on.
                             DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 2
           Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 3 of 7



 1   accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); see Bias v.
 2
     Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (proceedings in other courts).
 3

 4
            4.      As a result of an ongoing joint investigation by the Dallas FBI /
 5

 6   Department of Homeland Security counter-terrorism division, as well as local law
 7
     enforcement authorities in Denton County, Texas, Van Dyke was arrested on January
 8
     11, 2019, for the felony offenses of Obstruction Of Justice and Retaliation Against A
 9

10   Witness, in violation of Texas Penal Code § 36.06. These are offenses punishable by
11
     between 2 – 10 years in state prison. See attached Exhibit 1 – Certified Copy of Van
12

13   Dyke’s felony probable cause affidavit & arrest warrant.2
14

15          5.      As the Court will recall, Van Dyke has made repeated threats to murder
16
     Retzlaff and his family / daughter Brittany. See, e.g., ECF 12 – Notice of Death
17

18
     Threats From Opposing Counsel.

19

20          6.      On December 12, 2018, Van Dyke contacted Retzlaff and said that he was
21   going to murder him as a result of Retzlaff being a witness against Van Dyke in a
22

23

24

25          2
                     This is irrespective as to pending federal charges for violations of Title 18 U.S. Code §
     875 – Interstate Threats. ADDITIONALLY, Retzlaff has learned that Van Dyke, Gavin McInnes,
26
     and other Proud Boys members are under federal investigation for violations of 18 U.S. Code
27   Sections 2101 (Riots), and 371 (Conspiracy), due to Van Dyke’s and McInnes’ involvement and
     leadership roles in a domestic terrorist group and their responsibility for directing numerous acts of
28   political violence all across the country.
                             DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 3
           Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 4 of 7



 1   disbarment proceeding involving the State Bar of Texas. 3 See attached Exhibits 2
 2
     and 3.
 3

 4
            7.      In these emails, Van Dyke “cc’d” the following individuals:
 5

 6
                 a) Kristin Brady (the State Bar attorney prosecuting Van Dyke);
 7

 8               b) Linda Acevedo (Chief Disciplinary Counsel for the State Bar of Texas);
 9
                 c) John Council (Senior Reporter for Texas Lawyer magazine, which is a
10                  publication owned by American Lawyer Media);
11
                 d) William Sommer (reporter for The Daily Beast); and,
12

13               e) Walker Wicevich (Special Agent with the Federal Bureau of Investigation
                    in Phoenix). 4
14

15

16

17

18

19
            3
20                  As a result of Retzlaff’s complaint, disbarment proceedings have been initiated in a
     proceeding styled Texas Comm’n for Lawyer Discipline v. Jason Lee Van Dyke, Case No.
21   201707583, pending before the District 14 Grievance Committee – Evidentiary Panel 14-2, in Denton
     County, Texas. This matter is set for trial on February 22, 2019.
22
            4
23
                    The reason why Van Dyke “cc’d” all of these individuals is unknown. It should be
     noted, however, that Van Dyke has made several attempts at getting Retzlaff “swatted”. Specifically,
24   Van Dyke, along with James McGibney of San Jose, CA, Philip Klein of Nederland, TX, and John
     Morgan of Beaumont, TX, have made a series of false reports to the FBI and many other law
25   enforcement agencies in an effort to get Retzlaff wrongfully charged with crimes. This has been
     going on for several years. The purpose of this is because all of these individuals have filed a series
26
     of SLAPP litigation against Retzlaff, which has been orchestrated and filed by Van Dyke and
27   Morgan, (who are both attorneys), on behalf of their clients Klein and McGibney. Getting Retzlaff
     and his family “swatted” is a part of their litigation strategy and is designed to give them an unfair
28   advantage over Retzlaff in this high stakes, cross-country multimillion-dollar litigation.
                           DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 4
           Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 5 of 7



 1          8.     And when court action does not work, Van Dyke gets violent. To make
 2
     matters worse, Van Dyke has allied himself with James McGibney, a San Jose, CA,
 3

 4   revenge pornographer who openly brags in press interviews to being a member of the
 5   illegal hacking groups Anonymous and The Rustle League. See Vigilanteville: James
 6
     McGibney and his online army – Al Jazeera Online magazine
 7

 8   (http://america.aljazeera.com/articles/2014/10/7/james-mcgibney-bullyville.html)
 9

10
            9.     In fact, no less than THREE associates of James McGibney are presently
11

12
     doing hard time for computer hacking and cyberstalking type crimes. Matthew Keys

13   (Case # 2:13-cr-00082 in the E.D. of Calif), Deric Lostutter (Case # 5:2016-cr-00062
14
     in the E.D. of Ky), and Justin Liverman (Case # 1:16-cr-00313 in the E.D. of Va)!5
15

16   And one associate, Christopher Doyon (aka Commander X) is still on the run from
17
     the FBI today (Case # 5:11-cr-00683 in the N.D. of Calif)!!
18

19
            10.    Retzlaff asks the Court to take Judicial Notice of these documents,
20

21   please.
22

23

24

25          5
                    Liverman was the individual who hacked into the email accounts for then-CIA chief
     John Brennan and James R. Clapper Jr., former director of national intelligence at the time.
26
     https://www.washingtonpost.com/local/public-safety/hacker-who-harassed-leaders-from-cia-dni-and-
27   fbi-will-spend-five-years-in-prison/2017/09/08/2ac249ce-9405-11e7-8754-
     d478688d23b4_story.html?noredirect=on&utm_term=.16623e75b0c1
28
                         DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 5
           Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 6 of 7



 1          11.    On a side note, it is just disgusting and bizarre how Van Dyke has been
 2
     able to file these BS lawsuits claiming he is a victim of $100 million worth of
 3

 4   damages for defamation and “threats” when the only person committing any actual,
 5   real life crimes here is Van Dyke, and his group of Neo-Nazis, revenge
 6
     pornographers, computer hackers, and cyber-stalkers!
 7

 8

 9

10

11

12

13
            Respectfully submitted,
14

15

16

17

18

19   Dated: January 18, 2019          By:_____________________________________
                                            Thomas Retzlaff
20                                          Defendant, In Pro Per
21

22

23

24

25

26

27

28
                         DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 6
       Case 2:18-cv-04003-SMB Document 50 Filed 01/18/19 Page 7 of 7



 1

 2
                                CERTIFICATE OF SERVICE
 3

 4          I certify that on January 18, 2019, a copy of this document was electronically filed on the
 5
     CM/ECF system, which will automatically serve a Notice of Electronic Filing on the following
 6
     attorney in charge for plaintiff Jason Lee Van Dyke:
 7
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 8

 9          I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be

10   accomplished by the CM/ECF system.
11

12

13

14

15
                                              By:_____________________________
16                                            Thomas Retzlaff
                                              Defendant, In Pro Per
17

18

19

20

21

22

23

24

25

26

27

28
                      DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 7
